Case 4:20-cv-00957-SDJ Document 28 Filed 01/19/21 Page 1 of 16 PageID #: 320




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

    THE STATE OF TEXAS, et al.,                       §
                                                      §
             Plaintiffs,                              §
    v.                                                §
                                                      §          Civil Action No. 4:20-CV-957-SDJ
    GOOGLE LLC,                                       §
                                                      §
             Defendant.                               §

               DEFENDANT GOOGLE LLC’S MOTION TO TRANSFER VENUE
             PURSUANT TO 28 U.S.C. § 1404(a) AND MEMORANDUM IN SUPPORT

            The first case alleging that Google has monopolized online display advertising was filed in

May 2020 by an advertiser, seeking to represent a putative class of advertisers and publishers. An

identical case was filed a month later in June 2020, followed by a consolidated class action

complaint in September 2020.1 Three more similar cases were filed in December 2020, and, in

January 2021, a sixth. All of these private class actions were filed in the Northern District of

California, the venue where Google is headquartered and where more relevant witnesses and

documents are located than in any other district in the country.2

            Like all these cases filed in the Northern District of California, this case alleges violations

of Section 2 of the Sherman Act, plus state antitrust and unfair competition law claims, and seeks

injunctive relief and damages. This case also alleges a violation of Section 1 of the Sherman Act,

based on Google’s alleged “unlawful agreement with Facebook … to manipulate advertising

auctions.” Compl. ¶ 2. Facebook, like Google, has its principal place of business in the Northern

District of California.


1
         In re Google Digital Advertising Antitrust Litig., No. 20-cv-03556 (N.D. Cal.), Dkt. 1, 24, 25.
2
         Sweepstakes Today LLC v. Google LLC, No. 20-cv-08984 (N.D. Cal.); Genius Group Media,
         Inc. v. Google LLC, No. 20-cv-09092 (N.D. Cal.); Sterling Int’l Consulting Group v. Google
         LLC, No. 20-cv-9321 (N.D. Cal.); Astarita v. Google LLC, No. 21-cv-00022 (N.D. Cal.).
Case 4:20-cv-00957-SDJ Document 28 Filed 01/19/21 Page 2 of 16 PageID #: 321




       Yet, Plaintiffs brought this case in the Sherman Division of the Eastern District of Texas—

a venue that has no special connection to the case. The Complaint contains no factual allegations

that connect Google’s alleged conduct to this division or District, or even this State. One might

expect that the State of Texas would want to sue in Texas court. But nine other states are plaintiffs

as well. Those states range from the far north (North Dakota) to the far west (Idaho) to the midwest

(Indiana) to the deep south (Mississippi), and plainly their claims—particularly, the parens patriae

claims on behalf of their individual citizens—have no particular connection to the Eastern District

of Texas. If Arkansas, Idaho, Indiana, Kentucky, Mississippi, Missouri, North Dakota and South

Dakota would not be inconvenienced by trying this case in Texas—a venue with no connection to

their claims—then they would not be inconvenienced by trying it almost anywhere in the country,

and certainly not in the Northern District of California. As certain class action plaintiffs said in

opposition to a motion filed with the Judicial Panel on Multidistrict Litigation to consolidate

various private antitrust litigation against Google (including various digital advertising class

actions) in the District of Columbia, “[t]he Northern District of California is the location of the

defendant and the most witnesses and evidence for purposes of these cases.” In re: Google

Antitrust Litigation, Dkt. 34 at 9 (MDL No. 2981). The private-interest factors that guide a

§ 1404(a) analysis therefore strongly favor transfer of this case to the Northern District of

California. And the public-interest factors tilt in favor of transfer as well. For those reasons, we

request that the Court grant Google’s motion and transfer the case.
                                            ARGUMENT
       The legal criteria for transferring a case pursuant to § 1404(a) are well-established. The

court must first determine whether the case “might have been brought” in the proposed transferee

forum and, if so, then consider eight factors—four “private interest” factors and four “public

interest” factors. In re Volkswagen of Am., Inc., 545 F.3d 304, 312–15 (5th Cir. 2008) (en banc).




                                                -2-
Case 4:20-cv-00957-SDJ Document 28 Filed 01/19/21 Page 3 of 16 PageID #: 322




       The private interest factors are: “(1) the relative ease of access to sources of proof; (2) the

availability of compulsory process to secure the attendance of witnesses; (3) the cost of attendance

for willing witnesses; and (4) all other practical problems that make trial of a case easy, expeditious

and inexpensive.” Id. at 315 (internal citation omitted).

       The public interest factors are: “(1) the administrative difficulties flowing from court

congestion; (2) the local interest in having localized interests decided at home; (3) the familiarity

of the forum with the law that will govern the case; and (4) the avoidance of unnecessary problems

of conflict of laws [or in] the application of foreign law.” Id.

       Under the general venue statute, as the Fifth Circuit has recognized, “large corporations …

often have sufficient contacts to satisfy the requirement of § 1391(c) for most, if not all, federal

venues,” such that the statute “‘has the effect of nearly eliminating venue restrictions in suits

against corporations.’” Id. at 313 (quoting 14D Wright, Miller & Cooper, Federal Practice &

Procedure § 3802 (3d ed. 2007)). Section 1404(a) serves to “prevent plaintiffs from abusing their

privilege under § 1391 by subjecting defendants to venues that are inconvenient under the terms

of § 1404(a).” Id. at 315; Veba-Chemie A.G. v. M/V Getafix, 711 F.2d 1243, 1247 (5th Cir. 1983)

(§ 1404(a) “requires only that the transfer be ‘[f]or the convenience of the parties, in the interest

of justice.’”); Piper Aircraft Co. v. Reyno, 454 U.S. 235, 254 (1981) (noting the “relaxed standards

for transfer” under § 1404(a)).

       It is indisputable that Plaintiffs could have brought this case in the Northern District of

California, as have the plaintiffs in the In re Google Digital Advertising Antitrust Litig., Genius

Media Group, Sweepstakes Today, Sterling Int’l Consulting Group, and Astarita cases.3 The issue

is whether the private- and public-interest factors favor transfer to the Northern District of

California as the more convenient and appropriate forum. They do.

3
    In re Volkswagen, 545 F.3d at 312 (“The preliminary question under § 1404(a) is whether a
    civil action ‘might have been brought’ in the destination venue.”).

                                                  -3-
Case 4:20-cv-00957-SDJ Document 28 Filed 01/19/21 Page 4 of 16 PageID #: 323




I.       The Private-Interest Factors Favor Transfer to the Northern District of California
         All four private-interest factors favor transfer.

         Relative ease of access to sources of proof. In re Volkswagen arose from an automobile

accident on a Dallas freeway. It was undisputed that (i) the accident occurred in Dallas, (ii) the

vehicle was purchased there, (iii) Dallas residents witnessed the accident, (iv) Dallas police and

paramedics responded, (v) a Dallas doctor performed the autopsy, and (vi) the third-party

defendant (the driver of the car that struck the plaintiff) lived in Dallas. It was also undisputed that

none of the plaintiffs lived in the Marshall Division (where they filed the case), no witness lived

there, no source of proof was located there, and none of the facts giving rise to the case occurred

there.

         The plaintiffs argued nevertheless that the relative ease of access to sources of proof was

the same for Dallas and Marshall because of “copying technology and information storage.” 545

F.3d at 316. The Fifth Circuit rejected plaintiffs’ argument out of hand, underscoring that “the

sources of proof requirement is a meaningful factor in the analysis” and that improved information-

sharing technology “does not render this factor superfluous.” Id.

         Here, the challenged conduct occurred in the Northern District of California, where Google

has its headquarters and where its executives and most of its employees work, or in New York

City, where a number of employees concerned with display advertising work. None of the alleged

anticompetitive conduct is alleged to have occurred in this District, or even in Texas. Plaintiffs’

allegations acknowledge as much. The Complaint’s allegations of wrongdoing identify nine

Google employees by name,4 but none of them work in Texas. The Complaint’s allegations of

wrongdoing also quote or characterize a number of Google communications5—documents that

were authored by, sent to, or possessed by more than 150 Google employees in all. But, again,

4
     E.g., Compl. ¶¶ 104, 160, 168.
5
     E.g., id. ¶¶ 5, 11, 13.


                                                   -4-
Case 4:20-cv-00957-SDJ Document 28 Filed 01/19/21 Page 5 of 16 PageID #: 324




none of these employees work in Texas. The vast majority work at Google’s Mountain View

headquarters or satellite offices in San Francisco or Sunnyvale (all in the Northern District of

California) or in New York City. While this District would be inconvenient for all of these

witnesses, the Northern District of California would be more convenient for dozens of them.6

       The same is true of third-party witnesses and sources of documentary proof according to

the Complaint. It identifies various relevant third parties, a majority of which have their

headquarters or offices in Northern District of California (or elsewhere in California or

Washington State). None has its headquarters or offices in the Eastern District of Texas. The

Complaint names fourteen alleged rivals, Facebook, foremost among them. Facebook, like

Google, has its headquarters in the Northern District of California (in Facebook’s case, in Menlo

Park, California). The Complaint devotes 25 paragraphs to allegations that “the two giants reached

an illegal agreement” to prevent competitive bidding for display ads.7 There is no allegation they

did so in this District, however. To the contrary, the Complaint alleges that the “illegal agreement”

was the product of “formal negotiations” between executives of Facebook and Google. And where

are the other alleged rivals located?
          Apple (Compl. ¶¶ 142, 190): headquartered in Cupertino, California in N.D.
           Cal.
          Project Rubicon (id. ¶¶ 46, 76-77, 260): headquartered in Los Angeles,
           California; offices in N.D. Cal.
          OpenX (id. ¶¶ 203, 205, 254): headquartered in Pasadena, California; offices in
           N.D. Cal.
          The Trade Desk, Inc. (id. ¶¶ 54, 71, 230): headquartered in Ventura, California;
           offices in N.D. Cal.
          24/7 Real Media (id. ¶¶ 64, 99, 104): headquartered in New York, New York;
           offices in N.D. Cal.
          Index Exchange (id. ¶¶ 76-77); headquartered in New York, New York; offices
           in N.D. Cal.


6
    See Decl. of Andrew Rope ¶¶ 4-11, regarding the foregoing facts.
7
    Compl. ¶¶ 171-96. These paragraphs follow the heading, “Facebook helps Google kill Header
    bidding with an unlawful agreement.”


                                                -5-
Case 4:20-cv-00957-SDJ Document 28 Filed 01/19/21 Page 6 of 16 PageID #: 325




           Microsoft (id. ¶¶ 99, 142-43, 152): headquartered in Redmond, Washington;
            offices in N.D. Cal.
           Yahoo (id. ¶¶ 99, 152, 254): headquartered in New York, New York; offices in
            N.D. Cal.
           Amazon (id. ¶¶ 55, 142, 155, 162, 174, 176): headquartered in Seattle,
            Washington; offices in N.D. Cal.
           Criteo (id. ¶¶ 176): headquartered in Paris, France; offices in N.D. Cal.
Only two alleged rivals have any connection to Texas (id. ¶¶ 76-77, 99, 109), but no connection

to this District, and each has strong connections to the Northern District of California.8

        Just as in In re Volkswagen where there was easier access to the sources of proof in Dallas

because the accident occurred in Dallas, so here there is easier access to sources of proof in the

Northern District of California—because Google, Facebook, and most of the other alleged rival

companies identified in the Complaint are there. According to Plaintiffs’ own allegations, the

majority of the witnesses and documents will be found in the Northern District of California, while

there is no reason to believe that significant sources of proof will be found in this District. The first

private-interest factor therefore favors transfer to the Northern District of California.

        Compulsory process. Rule 45, as extensively amended in 2013, permits a trial subpoena

to command the attendance of the witness “within 100 miles of where the person resides, is

employed, or regularly transacts business in person” or, if the witness is a party or party’s officer,

“within the state where the person resides, is employed, or regularly transacts business in person.”

Thus, in its defense, Google would be unable to subpoena witnesses from Facebook or other

relevant third parties (including former Google employees), many of whom are located in

California. The Complaint does not identify a single company or person who might be a witness

at trial and lives or works within 100 miles of the Sherman Division courthouse. When applying

8
    ValueClick (Compl. ¶¶ 99, 109) is now a subsidiary of Epsilon Data Management, which is
    headquartered in Irving, Texas. It does not appear to have offices in this District but does have
    offices in the Northern District of California. Similarly, AT&T (headquartered in Dallas)
    bought AppNexus (id. ¶¶ 76-77, 230, 254), which once operated an ad exchange, and made it
    a subsidiary of AT&T’s advertising division, Xandr. Xandr is headquartered in New York City
    and has offices in the Northern District of California.


                                                  -6-
Case 4:20-cv-00957-SDJ Document 28 Filed 01/19/21 Page 7 of 16 PageID #: 326




§ 1404(a), the courts have a decided preference for trials where witnesses appear live, not by

deposition. Rule 43(a) provides: “[a]t trial, the witnesses’ testimony must be taken in open court,”

absent “good cause in compelling circumstances and with appropriate safeguards.” The Advisory

Notes underscore why: “The importance of presenting live testimony in court cannot be forgotten.

The very ceremony of trial and the presence of the factfinder may exert a powerful force for

truthtelling. The opportunity to judge the demeanor of a witness face-to-face is accorded great

value in our tradition.”9 By filing in this District, Plaintiffs invite a trial where the only live

witnesses will be retained experts and those controlled by the parties. Accordingly, the second

private-interest factor also favors transfer to the Northern District of California.

       Cost of attendance. It is an “obvious conclusion,” the Fifth Circuit said in In re

Volkswagen, that it is more convenient for witnesses to testify at home and that “[a]dditional

distance means additional travel time; additional travel time increases the probability for meal and

lodging expenses; and additional travel time with overnight stays increases the time which these

fact witnesses must be away from their regular employment.” 545 F.3d at 317; ESI/Employee

Solutions, L.P. v. City of Dallas, 2019 WL 5684668 at *4 (E.D. Tex. Oct. 31, 2019) (“Courts look

to the distance between witnesses and venue to determine the degree of inconvenience each district

poses.”). Accordingly, the Fifth Circuit established a 100-mile threshold—i.e., when the distance

between the existing and proposed venues is more than a hundred miles (as here), then “the factor

of inconvenience to witnesses increases in direct relationship to the additional distance to be

traveled.” In re Volkswagen, 545 F.3d at 317. By that standard, it is significantly more inconvenient

for the witnesses in the San Francisco area to attend trial in the Sherman Division than in San Jose

or San Francisco, as the Sherman Division is 1,700 miles distant. In In re Volkswagen, the dispute

9
    See Aguilar-Ayala v. Ruiz, 973 F.2d 411, 419 (5th Cir. 1992) (“Only through live cross-
    examination can the jury fully appreciate the strength or weakness of the witness’ testimony
    …. Videotaped deposition testimony, subject to all of the rigors of cross-examination, is as
    good a surrogate for live testimony as you will find, but it is still only a substitute.”).


                                                 -7-
Case 4:20-cv-00957-SDJ Document 28 Filed 01/19/21 Page 8 of 16 PageID #: 327




was over venue in the Marshall Division versus in Dallas, a distance of only 155 miles. Yet the

Fifth Circuit held that the cost-of-attendance factor favored transfer, emphasizing both the

monetary costs suffered by the witnesses and “the personal costs associated with being away from

work, family, and community.” Id. The third factor therefore also favors transfer to the Northern

District of California.

       Practical problems and judicial economy. The fourth private-interest factor follows from

the first three: if the greatest number of witnesses and other sources of proof are located a thousand

or more miles away, then trial in this District will be less easy, expeditious, and inexpensive than

it would be if it were held where the evidence is. Oddly enough, Plaintiffs’ chosen forum is not

convenient even for them. Nine of the ten Plaintiffs are states distant from Texas, the Attorneys

General for which have their offices hundreds of miles away: Arkansas (320 miles); Idaho (1,567

miles); Indiana (905 miles); Kentucky (872 miles); Mississippi (406 miles); Missouri (609 miles);

North Dakota (1,172 miles); South Dakota (953 miles); Utah (1,229 miles). A Texas forum may

be convenient for the Texas Attorney General, but even his office is 214 miles distant from the

Sherman Division. And Texas’s outside counsel are further away, in Houston (257 miles), Chicago

(907 miles), and Washington, D.C. (1,330 miles). While a plaintiff’s choice of forum often

conveniences only plaintiff’s counsel, Plaintiffs’ choice here does not spare any counsel lengthy

travel. Their choice would require all counsel to board a plane or spend hours behind the wheel.

       The nine Plaintiffs other than Texas have already demonstrated a willingness to travel great

distances to litigate this case. If they are not inconvenienced by travel to Texas, they will not be

inconvenienced by travel to the Northern District of California. Even Texas has demonstrated its

willingness to litigate its antitrust claims against Google halfway across the country, for Texas is

a plaintiff in the antitrust case filed in October 2020 by the United States in the District Court for




                                                 -8-
Case 4:20-cv-00957-SDJ Document 28 Filed 01/19/21 Page 9 of 16 PageID #: 328




the District of Columbia. So, too, are the other nine Plaintiffs.10 In other words, when the nine

Plaintiffs other than Texas elected to sue in this District, all nine selected this venue for reasons

other than convenience and judicial economy. The Complaint alleges no facts that demonstrate a

special connection between Plaintiffs’ claims and this District, and no considerations that would

make trial here, rather than in the Northern District of California, easier, more expeditious, or less

expensive.

         Moreover, important considerations of judicial economy favor transfer. As courts in this

District have recognized repeatedly, the practical problems encompassed by the fourth private-

interest factor “include those that are rationally based on judicial economy, … [p]articularly, the

existence of duplicative suits involving the same or similar issues.” ATEN Int’l Co. v. Emine

Tech. Co., 261 F.R.D. 112, 125 (E.D. Tex. 2009).11 Where such suits exist, the fourth factor “will

weigh heavily in favor or against transfer.” Id.; Fujitsu Ltd. v. Tellabs, Inc., 639 F. Supp. 2d 761,

768 (E.D. Tex. 2009) (“While Fujitsu may be content trying two similar patent actions in courts

across the country, judicial economy will not bear that result.”); Uniloc USA, Inc. v. Distinctive

Development Ltd., 964 F. Supp. 2d 638, 650-51 (E.D. Tex. 2013) (duplicative suits “counsel for

the cases to be handled by the same court”); Princeton Digital Image Corp. v. Facebook, Inc.,

2012 WL 3647182 at *5 (E.D. Tex. Aug. 23, 2012) (“[I]t simply ‘does not make any sense for two

courts to plow the same ground’”; granting transfer motion).

         It is not necessary that the case(s) pending in the transferee forum be identical. In re

Volkswagen of Am., Inc., 566 F.3d 1349, 1351 (Fed. Cir. 2009) (applying Fifth Circuit law) (“[T]he

existence of multiple lawsuits involving the same issues is a paramount consideration when

determining whether a transfer is in the interest of justice… Although these cases may not involve



10
     Rope Decl. ¶¶ 12-13.
11
     All emphases are added, and all internal citations omitted, unless otherwise indicated.


                                                 -9-
Case 4:20-cv-00957-SDJ Document 28 Filed 01/19/21 Page 10 of 16 PageID #: 329




precisely the same issues, there will be significant overlap and a familiarity with the patents could

preserve time and resources.”).12 What matters for purposes of judicial economy is whether the

issues sufficiently overlap that it would duplicate (and, therefore, waste) judicial resources to

litigate them in two forums and also risk inconsistent rulings.

        The antitrust class actions against Google in the Northern District of California make

similar claims of monopolistic conduct relating to online display advertising. All, like this case,

bring Section 2 monopolization claims under the Sherman Act. All, like this case, seek damages

and unspecified injunctive relief. And, although the several complaints give greater or lesser

emphasis to certain alleged conduct, all allege the following conduct: (1) Google’s alleged

leveraging of its position in search and search advertising to acquire market power in display

advertising; (2) Google’s alleged manipulation of its position as (i) broker for both the buyers and

sellers of display advertising and (ii) operator of the exchange on which the buying and selling

takes place to self-deal; (3) Google’s alleged misinformation and lack of transparency; (4)

Google’s alleged suppression of head-to-head bidding with other advertising exchanges; and (5)

Google’s alleged tying and product integration arrangements.13

        Though there may be differences in emphasis and the choice of factual detail, the core of

each complaint is the same, alleging Google’s dominance of the supposedly relevant markets in

almost identical language. Compare Plaintiffs’ central allegation, “Google uses its powerful

position on every side of the online display markets to unlawfully exclude competition,” Compl.

¶ 6, with what the plaintiffs in the Northern District of California allege:

12
     See also Fujitsu, 639 F. Supp. 2d at 768; Uniloc, 964 F. Supp. 2d at 650 (“same or similar
     issues”); Princeton Digital Image, 2012 WL 3647182 at *5 (“similar (if not identical) issues”);
     ExpressJet Airlines, Inc. v. RBC Capital Markets Corp., 2009 WL 2244468 at *10 (S.D. Tex.
     July 27, 2009) (“multiple cases, similar both legally and factually”); Westberry v. GusTech
     Commncn’s, LLC, 2018 WL 3548869 at *9 (N.D. Tex. July 24, 2018) (“substantially similar
     FLSA claims”).
13
     The class action complaints are attached as Exhibits B-F to the Declaration of Andrew Rope.


                                                 -10-
Case 4:20-cv-00957-SDJ Document 28 Filed 01/19/21 Page 11 of 16 PageID #: 330




           Digital Advertising: “[I]n display advertising, a single company, Google,
            simultaneously functions as the key intermediary through which buyers
            (advertisers) and suppliers (publishers) of display advertising trade, and as a
            leading publisher of advertisements in its own right.” Compl. ¶ 52; Ex. B.

           Sweepstakes Today: “Google is now in the unusual position of representing
            both buyers (advertisers) and sellers (publishers), while also being in control
            of the exchange (which sets the auction and pricing rules) through which
            they interact, giving Google the incentive and ability to bias ad auction rules
            and prices in its own favor, which it has done for many years.” Compl. ¶ 8; Ex.
            C.

           Genius Media: “The unlawful anticompetitive conduct at the heart of this case
            occurs in the display advertising marketplace, where publishers sell advertising
            space through real-time auctions. Through its campaign of anticompetitive
            conduct, Google has achieved and maintained a monopoly or near-monopoly
            in that marketplace by erecting a toll bridge between publishers and
            advertisers and charging an unlawfully high price for passage,” Compl. ¶ 2;
            “Google’s conduct has both the goal and effect of gaining control over the
            entire range of products, … locking publishers and advertisers into a Google-
            controlled network—all of which allows Google to extract more revenue from
            publishers and advertisers alike,” Compl. ¶ 63; Ex. D.

           Sterling: “Google is able to [maximize its own revenues] because it occupies
            the dominant position as the representative for most sellers (Publishers) and
            most buyers (advertisers), and because of its role in designing and conducting
            the auctions for the sellers’ inventory ….” Compl. ¶ 82; Ex. E.

           Astarita: “[I]n display advertising, a single company, Google, simultaneously
            functions as the key intermediary through which buyers (advertisers) and
            suppliers (publishers) of display advertising trade, and as a leading publisher
            of advertisements in its own right.” Compl. ¶ 39; Ex. F.
        Transfer of this case—which so clearly asserts similar claims—promises an extra measure

of judicial economy, because it offers the prospect that one judge can oversee discovery, gain

familiarity with the facts and legal issues, rule on dispositive motions, and, if necessary, preside

over a trial.

        In sum, all four private-interest factors favor transfer to the Northern District of California.




                                                 -11-
Case 4:20-cv-00957-SDJ Document 28 Filed 01/19/21 Page 12 of 16 PageID #: 331




II.      The Public-Interest Factors Also Favor Transfer to the Northern District Of
         California
         Two public-interest factors are neutral. Whether the case proceeds in this District or the

Northern District of California, the court (i) will have equal familiarity with the federal law that

will govern the principal legal claim (violations of the Sherman Act) and (ii) will unavoidably have

to apply another state’s law (as each Plaintiff brings unfair competition or consumer-protection

claims under state statutes). The other two factors—relative court congestion and the local interest

in having localized interests decided locally—favor transfer.

         Administrative difficulties. For all practical purposes, this factor is neutral. Although

judges in the Northern District of California nominally carry a heavier caseload, “weighted filings”

in that District and here are comparable—605 per judge here, 612 there. And the judges in both

districts manage and dispose of their cases efficiently: only 7.6 percent are more than three years

old here, 8.4 percent there.14 The courts of this District have repeatedly stated that this factor is

“the most speculative” and that “case-disposition statistics may not always tell the whole

story”15—indeed, may be “relatively meaningless”16—because “[c]omplex cases … need more

time for discovery and take longer to get to trial” no matter where they proceed. Virginia

Innovation Sci., Inc. v. Amazon.com, Inc., 2019 WL 3082314 at *32 (E.D. Tex. July 15, 2019).

Here, transfer unquestionably achieves overall efficiency because it places this case in the same

district as numerous other antitrust cases against Google that concern the same claims.




14
      U.S. Courts, Federal Court Management Statistics—Profiles as of Sept. 30, 2020, https://
      www.uscourts.gov/statistics-reports/federal-court-management-statistics-september-2020
      (last visited Jan. 13, 2021).
15
      E.g., TDE Petrol. Data Solutions, Inc. v. Akm Enter., Inc., 2015 WL 11110603 at *3 (E.D.
      Tex. June 24, 2015); StoneAge, Inc. v. NLB Corp., 2011 WL 13224884 at *7-8 (E.D. Tex. Mar.
      30, 2011).
16
      Unomedical A/S v. Smiths Medical MD, Inc., 2010 WL 2680144 at *4 (N.D. Ill. June 30, 2010).


                                                -12-
Case 4:20-cv-00957-SDJ Document 28 Filed 01/19/21 Page 13 of 16 PageID #: 332




        Local interest. The ten Plaintiff States’ interest in having this case adjudicated in Texas

does not outweigh the greater interest that California courts have in adjudicating this matter that

involves numerous California residents and third parties. Under these circumstances, this factor

favors transfer to the Northern District of California (or, at worst, is neutral).

        Plaintiffs may argue that online advertisers and publishers located in the Eastern District

of Texas have an interest in trying the case here, as do local consumers of the publishers’ content

and the advertisers’ products. But the Complaint does not identify any such advertisers, publishers,

or consumers. And the Complaint gives no reason to believe that there are more advertisers,

publishers and consumers here than in the Northern District of California or any other federal

judicial district. As the Fifth Circuit stated in In re Volkswagen, the argument that local residents

have an interest in the dispute “could apply virtually to any judicial district or division in the

United States …. That the residents of the Marshall Division ‘would be interested to know’

whether a defective product is available does not imply that they have an interest—that is, a

stake—in the resolution of this controversy.” 545 F.3d at 318.17

        But while this District has no greater interest in the case than, for example, Mississippi’s

Eastern Division in Hattiesburg or the Northern Division of Arkansas’s Eastern District in

Jonesboro, the Northern District of California does have a greater interest than any other District.

First, California has a particular interest in adjudicating conduct that occurs in California as well

as conduct, wherever it occurs, of corporations that have their principal places of business in

California. In Optimum Power Solutions LLC v. Apple Inc., 794 F. Supp. 2d 696, 702-03 (E.D.



17
     See FTC v. Fortune Hi-Tech Mktg., Inc., 2013 WL 1858598 (N.D. Ill. May 1, 2013) (“In this
     case, where the alleged injury was nationwide, the Northern District of Illinois has no
     particularly significant connection to the situs of material events. The alleged scheme impacted
     victims not only in Illinois but throughout the United States and Canada, and there is no reason
     to believe that any injury occurring in Illinois is more significant than injury that occurred
     in any other district.”).


                                                 -13-
Case 4:20-cv-00957-SDJ Document 28 Filed 01/19/21 Page 14 of 16 PageID #: 333




Tex. 2011), this Court stated that “[g]enerally, local interests that ‘could apply virtually to any

judicial district or division in the United States’ are disregarded in favor of particularized local

interests.”18 The Court granted the defendant’s motion to transfer the case to the Northern District

of California because:
        Two defendants and the plaintiff’s parent company are located in the Northern
        District. Products manufactured by companies in the Northern District of California
        are implicated in this case. Another party is located in the Southern District of
        California. Additionally, many non-party entities and individuals relevant to this
        case are located in California. California is a clearly more convenient venue for
        more witnesses and parties and has a much greater and localized interest in this
        litigation than this District.
Id.19 As noted, Google and Facebook have their principal places of business in California, and at

least ten other alleged rivals named in the Complaint also have their headquarters or major offices

there. See pp. 4-6, supra. Second, where Plaintiffs seek equitable relief, a California forum has the

greater local interest. AllChem Performance Prods., Inc. v. Oreq Corp., 2013 WL 180460 at *6-7

(N.D. Tex. Jan. 17, 2013) (“[T]he acts giving rise to suit occurred predominately in California,

where the trichlor products were manufactured and allegedly mislabeled. Any equitable relief this

court grants would therefore alter Oreq’s and PPI’s operations in California.”).

        Under these circumstances, no deference is due Plaintiffs’ choice to sue in this District.

First, “[a] plaintiff’s choice of forum … is not an independent factor with the forum non conveniens

18
     See also Adaptix, Inc. v. HTC Corp., 937 F. Supp. 2d 867, 878 (E.D. Tex. 2013) (“When the
     accused products or services are sold nationwide, the alleged injury does not create a
     substantial local interest in any particular district.”); Compound Photonics, Ltd. v. Sony Corp.,
     2013 WL 12092232 at *7 (E.D. Tex. June 27, 2013) (same).
19
     See also Bedrock Logistics, LLC v. Braintree Labs., Inc., 2017 WL 1547013 at *4 (N.D. Tex.
     Apr. 28, 2017) (“While the residents of the Northern District of Texas may have an interest in
     unpaid invoices of companies doing business in the district, Massachusetts residents have a
     greater interest in the resolution of a potential illegal kickback scheme that occurred in
     Massachusetts.”); ExpressJet Airlines, 2009 WL 2244468 at *13 (“[T]he Southern District of
     New York has an equally compelling interest in policing New York entities operating within
     its borders and engaging in interstate business activities,” plus a predominating interest in
     regulating the financial industry, which is “critical to its overall economic health and viability,
     as well as that of the nation.”).


                                                  -14-
Case 4:20-cv-00957-SDJ Document 28 Filed 01/19/21 Page 15 of 16 PageID #: 334




or the § 1404(a) analysis.” In re Volkswagen, 545 F.3d at 314 n.10. That is, “when the transferee

venue is not clearly more convenient than the venue chosen by the plaintiff, the plaintiff’s choice

should be respected. When the movant demonstrates that the transferee venue is clearly more

convenient, however, it has shown good cause and the district court should therefore grant the

transfer.” Id. at 315.

       Second, Texas is the home forum only for the State of Texas, not the other nine Plaintiffs.

In a case alleging violations of the FTC Act brought by Illinois and two other states, a Northern

District of Illinois court granted a § 1404(a) transfer, explaining that “[s]ince this district is not

the home forum of half the Plaintiffs, their chosen forum is entitled to less deference than if it

was the home forum of all the Plaintiffs.” Fortune Hi-Tech Marketing, 2013 WL 1858598 at *2

(transferring case to E.D. Ky.). Plaintiffs’ chosen forum is entitled to even less deference, since

Texas is not the home forum for nine of the ten Plaintiffs.

       Third, as Fortune Hi-Tech Mktg. reflects, even those courts that accord the government’s

choice of venue heightened respect (the Fifth Circuit does not), do so only “[i]f the particular

controversy has meaningful ties to the forum.” FTC v. Cephalon, Inc., 551 F. Supp. 2d 21, 26

(D.D.C. 2008) (transferring case to E.D. Pa.); see also FTC v. Watson Pharms., Inc., 611 F. Supp.

2d 1081, 1085 (C.D. Cal. 2009) (transferring case to N.D. Ga.). There are no such ties here.
                                           CONCLUSION
       For these reasons, the Court should transfer the case to the Northern District of California.




                                                -15-
Case 4:20-cv-00957-SDJ Document 28 Filed 01/19/21 Page 16 of 16 PageID #: 335




 Dated: January 19, 2021                       Respectfully submitted,



                                               R. Paul Yetter
                                               State Bar No. 22154200
                                               Bryce L. Callahan
                                               State Bar No. 24055248
                                               YETTER COLEMAN LLP
                                               811 Main Street, Suite 4100
                                               Houston, Texas 77002
                                               (713) 632-8000
                                               (713) 632-8002
                                               pyetter@yettercoleman.com
                                               bcallahan@yettercoleman.com

                                               ATTORNEYS FOR DEFENDANT
                                               GOOGLE LLC

                                 CERTIFICATE OF CONFERENCE

        Pursuant to Local Rule 7(h), I certify that Google conferred in good faith about this motion
with the State of Texas, the only plaintiff with any connection or interest in this District. On
January 15, 2021, Mr. Callahan and I, as counsel for Google, conferred by teleconference with Mr.
Keller, counsel for the State of Texas, about this motion. We explained the nature and bases of the
motion, i.e., other ad tech cases against Google are proceeding in N.D. California, witnesses are
located there, and there are no connections to this District. We asked whether plaintiffs oppose a
transfer of this action to N.D. California. Counsel for Texas stated that he wished to discuss the
motion with Texas, he had no initial position on the motion, and he may not be able to provide a
response until after the MLK holiday weekend. Texas suggested that it may have a genuine interest
in a venue transfer, so Google delayed in filing the motion. Over the weekend, the parties’ counsel
conferred further by email. Based on later Texas responses, the State opposes the motion.

                                                  /s/ R. Paul Yetter
                                                  R. Paul Yetter

                                    CERTIFICATE OF SERVICE

        I certify that on this 19th day of January 2021, this document was filed electronically in
compliance with Local Rule CV-5(a) and served on all counsel who have consented to electronic
service, per Local Rule CV-5(a)(3)(A).

                                                  /s/ Bryce L. Callahan
                                                  Bryce L. Callahan




                                               -16-
